Citation Nr: 0807013	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  06-02 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The veteran served on active duty from October 1958 to 
December 1978.  He died in February 2005.  The appellant is 
his surviving spouse.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision by the Phoenix, 
Arizona Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO denied 
service connection for the cause of the veteran's death.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant is seeking service connection for the cause of 
the veteran's death from leukemia.  She contends that he 
developed leukemia as a result of his exposure during service 
to Agent Orange or other herbicides.  The veteran served in 
Vietnam during the Vietnam War.  Veterans who served in 
Vietnam during the Vietnam War are presumed to have been 
exposed during such service to Agent Orange or another 
herbicide agent.  38 C.F.R. § 3.307(a)(6)(iii).  VA presumes 
service connection for certain diseases incurred by veterans 
who were exposed during service to an herbicides.

The list of diseases for which service connection may be 
presumed based on herbicide exposure includes chronic 
lymphocytic leukemia, and does not include acute lymphocytic 
leukemia.  The assembled records leave some question as to 
whether the veteran had acute lymphocytic leukemia or chronic 
lymphocytic leukemia.  Treatment records from 2003 show a 
diagnosis of acute lymphocytic leukemia.  The February 2005 
death certificate lists the cause of death as "chronic acute 
lymphocytic leukemia."  The claims file does not contain 
records of treatment of the veteran in 2004 or early 2005.  
The Board will remand the case to obtain additional evidence 
to clarify the type of leukemia the veteran had.  The 
appellant should identify, and the RO should obtain, records 
of treatment of the veteran from the beginning of 2004 
through his death in 2005.  Then, a VA physician should 
review the claims file and provide an opinion as to the type 
of leukemia the veteran had.

Even if the veteran did not have a type of leukemia for which 
service connection may be presumed based on herbicide 
exposure, service connection for the leukemia that caused his 
death nonetheless may be established through direct evidence 
that his leukemia developed as a result of his herbicide 
exposure during service, or direct evidence that his leukemia 
was incurred or aggravated in service.

In the course of this remand, the appellant should be given 
additional, more specific notification regarding the 
information and evidence not of record that is necessary to 
substantiate her claim, which information and evidence VA 
will obtain, and which information and evidence she is 
expected to provide.  The RO should inform the appellant that 
her claim would be supported by 1) medical evidence or 
opinion that the veteran's leukemia was chronic lymphocytic 
leukemia; or 2) medical evidence or opinion that the 
veteran's leukemia, if it was not chronic lymphocytic 
leukemia, nonetheless developed as a result of his herbicide 
exposure during service, or was incurred or aggravated during 
his service.  The RO should inform the appellant that she may 
submit either or both types of evidence.

Accordingly, the case is REMANDED for the following action:

1.  The RO should inform the appellant 
that her claim for service connection for 
the leukemia that caused the veteran's 
death would be supported by 1) medical 
evidence or opinion that the veteran's 
leukemia was chronic lymphocytic leukemia; 
or 2) medical evidence or opinion that the 
veteran's leukemia, if it was not chronic 
lymphocytic leukemia, nonetheless 
developed as a result of his herbicide 
exposure during service, or was incurred 
or aggravated during his service.  The RO 
should inform the appellant that she may 
submit either or both types of evidence.

2.  The RO should ask the appellant to 
identify the sources of medical treatment 
of the veteran from the beginning of 2004, 
through his death in February 2005.

3.  The RO should obtain records of 
treatment of the veteran from the 
beginning of 2004, through his death in 
February 2005, from the sources that the 
appellant identifies.

4.  The RO should provide the claims file 
to a VA oncologist for review.  The 
oncologist should consider the records 
regarding the veteran's leukemia, 
including characterizations in treatment 
records of the type of the leukemia, and 
the description in the death certificate 
of "chronic acute lymphocytic leukemia."  
The oncologist should provide an opinion 
as to whether the leukemia that the 
veteran had was chronic lymphocytic 
leukemia, or another type of leukemia, 
including but not limited to acute 
lymphocytic leukemia.  The oncologist 
should explain the reasons for the 
conclusion reached.

5.  After completion of the above, the RO 
should review the expanded record and 
determine if the appellant's claim can be 
granted.  If the claim remains denied, the 
RO should issue a supplemental statement 
of the case and afford the appellant an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



